894 F.2d 408
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James E. WILLIAMS, Plaintiff-Appellant,v.HIDY MOTORS, INC., doing business as Hidy Honda South;American Honda Motor Company, Inc., Defendants-Appellees.
No. 89-6591.
United States Court of Appeals, Sixth Circuit.
Jan. 30, 1990.

Before KENNEDY and BOGGS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
The plaintiff appeals summary judgment for the defendants in this products liability diversity action.  The district court's judgment was entered on November 15, 1989.  On November 29, within ten days as computed pursuant to Fed.R.Civ.P. 6(a), the plaintiff filed a motion to reconsider and vacate the judgment.  While that motion was pending, the plaintiff filed his notice of appeal.  On January 4, 1990, the district court entered an order which construed the motion as one pursuant to Fed.R.Civ.P. 59 and denied it.  The plaintiff has not filed a new notice of appeal.


2
When a motion pursuant to Fed.R.Civ.P. 59 is filed, the time for an appeal for all parties shall run from the entry of the order disposing of the motion.  Fed.R.App.P. 4(a)(4).  A notice of appeal filed prior to the disposition of the time-tolling motion is of no effect.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion.  Fed.R.App.P. 4(a)(4).


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction without prejudice to the filing of a timely notice of appeal.  Rule 9(b)(1), Local Rules of the Sixth Circuit.